         Case 1:19-cv-04821-LAP Document 125 Filed 03/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

M & R CAPITAL MANAGEMENT, INC.,

                    Plaintiff,
                                               No. 19-CV-4821 (LAP)
          -against-
                                                       ORDER
THE CURCHIN GROUP, LLC, et al.,

                    Defendants.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The conference scheduled for March 1, 2021 at 10:00 a.m. is

adjourned to March 2, 2021 at 11:30 a.m.           The conference will

occur as a teleconference using the dial-in 877-402-9753, access

code: 6545179.

SO ORDERED.

Dated:     March 1, 2021
           New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
